
	
		II
		110th CONGRESS
		1st Session
		S. 1338
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2007
			Mr. Rockefeller (for
			 himself, Mr. Smith,
			 Mr. Kennedy, Ms. Collins, Mrs.
			 Murray, Mr. Isakson,
			 Mr. Kohl, Mr.
			 Coleman, Mr. Casey,
			 Mr. Cornyn, Mr.
			 Menendez, Mr. Burr,
			 Mrs. Lincoln, Mr. Graham, Mr.
			 Harkin, and Mr. Cardin)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for a two-year moratorium on certain Medicare physician payment
		  reductions for imaging services.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Medicare Imaging Act of
			 2007.
		2.Two-year
			 moratorium on certain Medicare physician payment reductions for imaging
			 services
			(a)MoratoriumNo
			 payment adjustment shall be made under subsections (b)(4)(A) or
			 (c)(2)(B)(v)(II) of section 1848 of the Social Security Act (42 U.S.C. 1395w–4)
			 during the 2-year period beginning on the date of the enactment of this
			 Act.
			(b)GAO study and
			 report on imaging services furnished under the Medicare program
				(1)StudyThe
			 Comptroller General of the United States shall conduct a comprehensive study on
			 imaging services furnished under the Medicare program.
				(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress and the Secretary of Health and Human Services
			 a report on the findings and conclusions of the study conducted under paragraph
			 (1) together with recommendations for such legislation and administrative
			 actions as the Comptroller General considers appropriate.
				
